Citation Nr: 1030164	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an abdominal disability 
(originally claimed as diverticulitis and later claimed as 
abdominal pain), to include as secondary to a service-connected 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife






ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1991 to August 
2006.  His service from April 1991 to April 24, 1996, was 
honorable.  His service from April 25, 1996, to August 2006 was 
determined to be dishonorable in a July 2007 administrative 
decision.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2010, a Travel Board hearing was convened regarding this 
matter before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

The issue of entitlement to a total disability rating 
based on individual unemployability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The appellant's claim of entitlement to service connection for an 
abdominal disability unfortunately must be remanded.  Although 
the Board sincerely regrets the additional delay, adjudication 
cannot proceed without further development.
Medical Examination and Opinion

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, whether 
or not statutorily obligated to do so, the duty to assist 
requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  An examination is adequate when it contains 
clear conclusions with supporting data and a reasoned medical 
explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In contrast, an examination is inadequate and must be 
returned when it does not contain sufficient detail to decide a 
claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
38 C.F.R. § 4.2.

Service treatment records from the appellant's period of 
honorable service do not reveal any complaint, treatment, or 
diagnosis relating to any abdominal problem.

Treatment records from Neurosurgery Associates dated in late 2003 
reflect that the appellant underwent a L5/S1 anterior lumbar 
interbody fusion for his back disability, which now is service-
connected.  These records also reflect that he experienced 
abdominal discomfort and pain immediately following the surgery.  
A treatment record dated in April 2004, approximately 5 months 
after the surgery, documents that the appellant still was 
experiencing "a great deal of discomfort from the laparotomy 
itself," specifically discomfort and numbness in his lower left 
quadrant that extends down to his left scrotum.  Upon 
examination, the appellant's abdominal incision had healed well.  
An area at the upper edge was slightly red, where he indicated he 
had scratched it.  Diffuse tenderness and numbness was noted in 
the area, but there was no evidence of a hernia or significant 
abdominal process.

Subsequent to service, the appellant sought treatment for a 
variety of health issues from the East Bay Community Action 
Program.  Diverticulosis is noted as a past medical condition as 
well as a chronic condition in treatment records from this 
facility.  A treatment record dated in March 2007 documents a 
finding of abdominal pain with diverticulosis and a diagnosis of 
abdominal pain.  It additionally documents the physician's 
assessment that this pain was secondary to diabetes mellitus.

The appellant was afforded a VA spine examination in October 
2007.  He recounted for the examiner that he had back surgery 
with an abdominal approach and has experienced severe 
intermittent abdominal pain ever since.  Upon examination, he had 
to stand up from the examining table to relieve the abdominal 
pain and spasm caused by a leg raising exercise.  The examining 
physician diagnosed the appellant with abdominal pain secondary 
to surgical repair.

In December 2007, the appellant underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  He reported weak abdominal 
muscles, daily abdominal pain described as a knitting needle 
coming from the inside of his stomach outward at an intensity of 
8 out of 10, and a burning sensation on the inside of his abdomen 
at least 2 times per week.  He also reported flatus at least 20 
times per hour which is worse after meals or when lying down, 
reflux and nausea after every meal, vomiting after meals, 
constipation alternating with diarrhea, and melena at least 2 or 
3 times per week.  Finally, he reported losing 35 pounds in the 
past year.  Upon examination, the appellant's surgical scar was 
noted to be 15 centimeters by 1 centimeter approximately 3 
centimeters to the left of his umbilicus.  It was well healed, 
superficial, and stable.  The appellant had active bowel sounds, 
and there were no palpable masses or signs of obstruction.  
However, his abdomen was protuberant in spite of his thin 
stature.  His mid to right abdomen also was painful on palpation.  
The pain was noted to be generalized and random at times.  
Movement of the appellant's legs made the pain worse.  The 
examining nurse practitioner rendered a diagnosis of abdominal 
pain.  Noting that abdominal pain related to his surgical 
incision would not get worse with leg movement, she stated that 
she was unable to find evidence correlating the appellant's 
abdominal symptoms to his back surgery.

December 2008 VA treatment records reveal the appellant's 
complaint of severe chronic mid abdominal to left groin pain that 
was worse than usual over the previous week as well as nausea, 
vomiting, and loose stool.  Upon examination, his abdomen was 
tender around the area of his scar on the left side.  The 
appellant was diagnosed with abdominal pain.

The appellant was afforded a second VA spine examination in 
December 2008.  He reported tenderness over the site of his 
surgical scar.  Upon examination, there was a 14 centimeter by 1 
centimeter healed scar to the left of midline on the appellant's 
abdomen.  There also was bulging of the abdominal muscles to the 
left of the scar when he stood.

During the May 2010 Travel Board hearing, the appellant's wife 
testified that the appellant has not been able to eat since the 
surgery and pointed out that he has lost approximately 50 pounds.

The Board finds that the VA examinations afforded to the 
appellant are inadequate for two reasons.  First, it is unclear 
from these examinations whether the appellant currently has an 
abdominal disability.  Only abdominal pain has been diagnosed.  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed 
in part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, the appellant 
has several symptoms other than abdominal pain, including weak 
abdominal muscles, bulging abdominal muscles, numbness, a burning 
sensation, reflux, nausea, vomiting, flatus, constipation, loose 
stool, diarrhea, melena, the inability to eat, and substantial 
weight loss.  These symptoms have not been attributed to any 
abdominal disability, nor were they excluded as manifestations of 
such a disability.  Indeed, they were not discussed in relation 
to a diagnosis by any examiner.

Second, none of the examinations contained a complete opinion on 
whether or not a relationship exists between the appellant's 
abdominal disability, as diagnosed, and his 2003 surgery for his 
service-connected back disability.  The examiner who conducted 
the October 2007 VA spine examination found such a relationship, 
but did not provide his rationale for doing so.  The examiner who 
conducted the December 2007 stomach, duodenum, and peritoneal 
adhesions examination found no such relationship and stated her 
rationale for this determination.  She did not, however, discuss 
the conflict between her determination and that of the October 
2007 examiner.  Finally, no consideration was given to such a 
relationship by the examiner who conducted the December 2008 VA 
spine examination.

The Board cannot adequately adjudicate the appellant's claim 
without clarification regarding whether he has a current 
abdominal disability and a complete opinion regarding whether a 
relationship exists between this disability and the 2003 surgery 
for his service-connected back disability.  Accordingly, a remand 
is necessary so that the appellant can be afforded another VA 
examination and a medical opinion can be obtained.

Potential Bar from Being Awarded Secondary Service Connection

Only Veterans and the surviving spouse, child(ren), or parent(s) 
of a Veteran are eligible to receive VA benefits.  38 C.F.R. 
§§ 3.3, 3.4, 3.5.  A Veteran is "a person who served in the 
active military, naval, or air service and who was discharged or 
released under conditions other than dishonorable."  38 C.F.R. 
§ 3.1(d); see also 38 U.S.C.A. § 101(2).  As it prevents 
attainment of Veteran status, a dishonorable discharge is a bar 
to the receipt of VA benefits.  38 C.F.R. § 3.12.

The appellant is eligible to receive VA benefits for the period 
from April 1991 to April 24, 1996, because he honorably served on 
active duty then.  However, he is barred from receiving VA 
benefits for the period from April 25, 1996, to August 2006 
because this service was determined to be dishonorable.

The VA benefit sought by the appellant is service connection for 
an alleged abdominal disability.  As noted above, he specifically 
contends that this disability is a result of surgery he underwent 
for his service-connected back disability.  The appellant 
therefore has raised secondary service connection as a theory of 
entitlement.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 
Vet. App. 439 (1995).

Because the appellant's surgery occurred in late 2003, during his 
period of dishonorable service, a determination regarding whether 
he is barred from receiving the VA benefit of secondary service 
connection for his alleged abdominal disability is required.  The 
need for such a determination has not heretofore been raised in 
this case.  A remand thus is necessary so that the RO first can 
undertake appropriate development, to include notifying the 
appellant and his representative that this determination must be 
made and affording them a reasonable opportunity to respond, and 
then can render a decision in this regard before adjudicating the 
merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to 
make a determination regarding whether the 
appellant is barred from receiving the VA 
benefit of secondary service connection 
for his alleged abdominal disability.  At 
a minimum, this shall include notifying 
the appellant and his representative that 
such a determination must be made and 
affording them a reasonable opportunity to 
respond.

2.  Review the appellant's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the appellant during 
the course of this remand.

3.  After completion of the above 
development, arrange for the appellant to 
undergo an appropriate VA medical 
examination to determine the nature, 
extent, onset, and etiology of any 
abdominal disability found to be present.  
The claims file shall be made available to 
and reviewed by the examiner, and the 
examiner shall note such review in an 
examination report.  The examiner then 
shall describe and discuss the evidence of 
all relevant symptomatology.  All 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  

The examiner shall ascertain whether the 
appellant has an abdominal disability.  An 
explanation of how a diagnosis or lack of 
diagnosis was made in light of the 
appellant's pertinent symptomatology shall 
be provided.  

If an abdominal disability is diagnosed, 
the examiner shall further opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disability was proximately due to or the 
result of a service-connected disability, 
specifically, whether the 2003 surgery 
through the abdomen to address the 
appellant's service-connected back 
disability caused or aggravated any 
currently diagnosed abdominal disorder.  
Specific comment shall be made on the 
pertinent medical and lay evidence of 
record in rendering these medical 
opinions.  A complete rationale for all 
opinions expressed shall be provided in 
the examination report.

4.  Then, readjudicate the appellant's 
claim on appeal.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative shall be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


